NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                IN THE DISTRICT COURT OF APPEAL
                                                OF FLORIDA
                                                SECOND DISTRICT



LEONARD A. DENT,                                )
                                                )
              Appellant,                        )
                                                )
v.                                              )      Case No. 2D18-4380
                                                )
CHRISTIANA TRUST, a division of                 )
Wilmington Savings Fund Society, not            )
in its individual capacity but as trustee of    )
ARLP Trust 3,                                   )
                                                )
              Appellee.                         )
                                                )

Opinion filed September 27, 2019.

Appeal from the Circuit Court for Sarasota
County; Frederick P. Mercurio, Judge.

John P. Fleck, Jr., Bradenton, for Appellant.

Roy A. Diaz of SHD Legal Group, P.A., Fort
Lauderdale, for Appellee.


PER CURIAM.


              Affirmed.


KELLY, VILLANTI, and LaROSE, JJ., Concur.